DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicants' communication filed on September 23, 2020.  In virtue of this communication, claims 1-20 are currently presented in the instant application.

Drawings
The drawings submitted on September 23, 2020.  These drawings are reviewed and accepted by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 103 as being anticipated by Bi et al. (US 20170193971 A1, hereinafter “Bi”).
Regarding claim 1. A method comprising: 
setting a refresh rate of a variable refresh rate (VRR) display to a fixed refresh rate in response to detecting an access to a front buffer that modifies contents of the front buffer while the front buffer is being scanned out to the VRR display (Bi, see at least pars: [0053] When the display is a fixed refresh rate display 20, the display 20 will continually refresh at a fixed rate. Accordingly, when new data is not written to the display 20, the panel is refreshed with previously written data. However, when new data is written to the display 20, the newly written data is used to refresh the panel (block 104). For example, the display scanning timing 86 illustrates rising edges at the start of display 20 frame scanning periods 88 (e.g., 60 Hz scanning periods). During these scanning periods, display data read operations 88 are implemented by the display 20.  [0054] Turning now to a discussion of synchronization of variable refresh rate (VRR) display 20, FIG. 10 is a diagram illustrating timings 120 for display data writing and reading operations of VRR display 20 circuitry, in accordance with an embodiment. FIG. 11 is a flowchart illustrating a process for implementing a variable refresh rate. FIG. 12 is a flowchart illustrating a process for generating the TE signal (or other signal) for synchronization of VRR displays 21, in accordance with an embodiment. FIG. 13 is a flowchart illustrating a process for utilizing the TE signal 74 to synchronize timings of the SOC 70 with circuitry of a VRR display 20, in accordance with an embodiment. For clarity, FIGS. 10-13 will be discussed together.  [0055] Starting first with a discussion regarding operating in a variable refresh rate, FIG. 11 illustrates a process 160 for entry into a variable refresh rate mode. The process 160 determines whether or not new image data updates have been received by the display 20 from the SOC 70 during a vertical blanking period (determination block 162). If new image data updates are received, a normal operation may continue and/or if the display 20 is operating under a variable refresh rate (VRR) mode (e.g., at a lower operating refresh rate), the VRR mode may be exited (block 164). If, however, no new image updates are received, the vertical blanking (VBLNK) 122 may be extended (block 166). [0056] For example, returning to FIG. 10, a frame buffer write operation 124 results in normal operation mode (e.g., as indicated by periods 126) and/or exiting 128 the VRR mode (e.g., cycles of display data reading and display data writing). However, when new data updates are not written during vertical blanking, such as at periods 130, the vertical blanking period may be extended until the next data update is written. Indeed, as illustrated, based upon the periods 130 where updates are not written, the vertical blanking periods 132 and 134 are extended until the VRR mode is exited 128 (e.g., at the next frame boundary (such as a 240 Hz frame boundary) after the writing of the data update is initiated).).

Regarding claim 2.  Bi discloses the method of claim 1, further comprising: in response to detecting that the access to the front buffer has ceased, resuming a variable refresh rate (Bi, see at least par. [0055] Starting first with a discussion regarding operating in a variable refresh rate, FIG. 11 illustrates a process 160 for entry into a variable refresh rate mode. The process 160 determines whether or not new image data updates have been received by the display 20 from the SOC 70 during a vertical blanking period (determination block 162). If new image data updates are received, a normal operation may continue and/or if the display 20 is operating under a variable refresh rate (VRR) mode (e.g., at a lower operating refresh rate), the VRR mode may be exited (block 164). If, however, no new image updates are received, the vertical blanking (VBLNK) 122 may be extended (block 166).).
Regarding claim 6.  Bi discloses the method of claim 1, wherein setting the refresh rate comprises reducing a blanking interval of the VRR display (Bi, see at least abst, variable refresh rate circuitry that, when no new frame data is provided to the electronic display device, extends a vertical blanking period and reduces a refresh rate of the electronic display device).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bi et al. (US 20170193971 A1, hereinafter “Bi”) as applied claim 1 above and further in view of Ramani et al. (US 9529463 B1, hereinafter “Ramani”).
Regarding claim 5.  Bi discloses the method of claim 1, further comprising: 
detecting the access to the front buffer, but does not explicitly disclose further comprising: detecting the access to the front buffer based on receiving an indication from an application.  However, Ramani discloses further comprising: detecting the access to the front buffer based on receiving an indication from an application (Ramani, see col. 7, lines 59-67, As shown in FIG. 6, at an initial display frame refresh (0) a stylus input event E1 is detected, for example, by the touch controller 202. Data corresponding to the stylus input event E1 is sent to the overlay component 602, implemented in the application 604, which draws a stroke corresponding to the stylus input event E1 and stores data about the stroke in buffer W1. The overlay component 602 may also insert an identifier into the data to indicate that the data corresponds to the overlay component 602 and/or overlay hierarchy.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine the Bi disclosed invention, and have further comprising: detecting the access to the front buffer based on receiving an indication from an application, as taught by Ramani, thereby to provide IMAGE DISPLAY SYSTEM or IMAGE PROCESSING SYSTEM that enable a user to operate the devices by touching the screen with a finger or stylus type device and reduces the time it takes for an application to display strokes corresponding to data of stylus input events by causing the data to be sent to and processed by an overlay component.

Allowable Subject Matter
Claims 3-4 and 7-8  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 3. The method of claim 1, further comprising: predicting a current scan out position based on the fixed refresh rate.

Regarding claim 4. The method of claim 3, further comprising: 
modifying a portion of the contents of the front buffer that is separated by a distance from the predicted current scan out position such that the portion being modified is not being concurrently scanned out to the VRR display.

Regarding claim 7. The method of claim 1, further comprising: 
reducing the refresh rate in response to: 
detecting no access to the front buffer that modifies the contents of the front buffer while the front buffer is being scanned out to the VRR display within a period of time after the VRR display was most recently refreshed; and 
receiving no signal to perform a buffer flip between the front buffer and a back buffer within the period of time.

Regarding claim 8. The method of claim 7, further comprising: 
querying the VRR display to determine how long the VRR display can display a current frame before refreshing; 
receiving a response from the VRR display indicating how long the VRR display can display the current frame before refreshing; and 
reducing the refresh rate to a frequency based on the response.

Claims 9-20 are allowed.
Regarding claims 9 and 15.  A method, comprising: 
predicting a current scan out position of the front buffer based on the fixed refresh rate; and 
modifying a portion of the contents of the front buffer that is separated by a distance from the predicted current scan out position such that the portion being modified is not being concurrently scanned out to the VRR display.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER MEHMOOD can be reached on 5712722976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM THANH T TRAN/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612